Cite as 2016 Ark. 302

               SUPREME COURT OF ARKANSAS
                                     No.   CV-16-796

CHUCK LANGE and BILL WALMSLEY,                  Opinion Delivered   September 9, 2016
INDIVIDUALLY AND ON BEHALF OF
COMMITTEE TO PROTECT
ARKANSAS VALUES/STOP CASINOS                    AN ORIGINAL ACTION
NOW
                   PETITIONERS
V.

MARK MARTIN, IN HIS OFFICIAL
CAPACITY AS SECRETARY OF STATE
OF THE STATE OF ARKANSAS

                          RESPONDENT

ARKANSAS WINS IN 2016, LLC, AN
ARKANSAS LIMITED LIABILITY
COMPANY, AND ARKANSAS
WINNING INITIATIVE, INC., AN
ARKANSAS       NONPROFIT
                                                MOTION      FOR     EXPEDITED
CORPORATION; AND CYNTHIA R.                     CONSIDERATION GRANTED;
STONE; JEFF CROCKETT; AND                       MOTIONS TO INTERVENE GRANTED;
LARRY J. WITCHER                                BIFURCATION ORDERED; MASTER
                                                APPOINTED; BRIEFING SCHEDULE SET;
                         INTERVENORS            ORAL ARGUMENT DENIED.




                                      PER CURIAM

       On September 6, 2016, petitioners Chuck Lange and Bill Walmsley, individually and

on behalf of Committee to Protect Arkansas Values/Stop Casinos Now filed an original action

in this court pursuant to article 5, section 1 of the Arkansas Constitution, as amended by

amendment 7 to the Arkansas Constitution, for an order to invalidate a proposed initiated
                                    Cite as 2016 Ark. 302

constitutional amendment. On September 1, 2016, respondent Mark Martin, Arkansas

Secretary of State, certified a proposed initiated constitutional amendment with the popular

name “An Amendment to Allow Three Casinos to Operate In Arkansas, One Each In the

Following Counties: Boone County, Operated by Arkansas Gaming and Resorts, LLC; Miller

County, Operated by Miller County Gaming LLC; and Washington County, Operated by

Washington County Gaming, LLC” to be placed on the November 8, 2016 general election

ballot. Petitioners now seek to have this court (1) declare the ballot title insufficient and to

enjoin respondent from placing the measure on the ballot for the November 8, 2016 general

election; (2) declare that the sponsors of the proposed amendment have failed to submit

sufficient valid signatures to place the proposed amendment on the ballot for the November

8, 2016 general election; (3) order that any ballots cast on the proposed amendment under any

circumstances not be counted; and (4) award them all other relief to which they are entitled.

Petitioners also request that we bifurcate consideration of Counts I and II and Count III.

Regarding Count III, petitioners pray for the appointment of a master to make factual

findings with regard to the sufficiency of the signatures. Petitioners have also proposed a

briefing schedule, oral argument, and leave to take depositions.

       Arkansas Wins in 2016, LLC, and Arkansas Winning Initiative, Inc., sponsors of the

proposed amendment, have petitioned to intervene in this original action and oppose the

relief sought by petitioners. They have also asked for oral argument. Cynthia R. Stone; Jeff

Crockett; and Larry J. Witcher, registered voters in Arkansas and signatories of the petitions

to put the proposed amendment on the ballot, have also moved to intervene. They seek to


                                               2
                                    Cite as 2016 Ark. 302

protect their right to vote on the proposed amendment in the November 8, 2016 general

election.

       We grant expedited consideration of this petition. We order bifurcation of petitioner’s

ballot-title and constitutional issues in Counts I and II, and the signature challenges in Count

III. Petitioner’s brief concerning     Counts I and II is due on September 16, 2016.

Respondent’s and intervernors’ briefs concerning Counts I and II shall be due seven days

thereafter, on September 23, 2016. Petitioner’s reply brief is due September 26, 2016. Oral

argument is denied.

       Count III raises issues of fact with regard to the validity of signatures. Arkansas

Supreme Court Rule 6-5(c) (2015) provides that evidence on issues of fact will be taken by

a master to be appointed by this court. Therefore, we appoint the Honorable Bentley Story

as master and direct him to conduct such proceedings and hearings subject to, and in

accordance with, Rule 6-5(b) and Arkansas Rule of Civil Procedure 53 (2015), as are

necessary to determine whether the allegations contained in the petition are true. We further

direct him to file his report with this court by September 29, 2016. In the discharge of his

duties, the master has the authority to address the parties’ discovery motions.

       Petitioners’ brief on Count III is due October 5, 2016. Respondent’s and intervenors’

briefs are due on October 12, 2016. Petitioners’ reply brief is due on October 13, 2016.

       This court has routinely required parties to post a bond in original actions brought

under amendment 7 when a master is appointed. See Stephens v. Martin, 2014 Ark. 402 (per

curiam); Roberts v. Priest, 334 Ark. 244, 973 S.W.2d 797 (1998) (per curiam). Respondent


                                               3
                                   Cite as 2016 Ark. 302

is not subject to the payment of costs because of sovereign immunity. See Stephens, 2014 Ark.
402. Therefore, petitioners and intervenors are directed to file a bond to be approved by our

clerk in the amount of $5000 to secure payment of costs adjudged against them in taking and

transcribing proof, including the master’s fee.

       It is so ordered.

       GOODSON, J., not participating.




                                              4